IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


BRYAN SEAN GALVIN,                         : No. 59 EM 2017
                                           :
                     Petitioner            :
                                           :
                                           :
              v.                           :
                                           :
                                           :
COURT OF COMMON PLEAS BERKS                :
COUNTY,                                    :
                                           :
                     Respondent            :


                                       ORDER



PER CURIAM

       AND NOW, this 22nd day of June, 2017, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are

DISMISSED. See Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (explaining that

hybrid representation is not permitted). The Prothonotary is DIRECTED to forward the

filings to counsel of record.